COHEN, J.A.D.,
dissenting.
Our task is to read N.J.S.A. 13:19-3 c to see if defendants’ cabana clubs are “facilities” and thus subject to CAFRA. We ought first to read the statute for the ordinary meaning of its words. Reference to general legislative intent is then appropriate, but we ought to start by assuming the Legislature meant *224to say what it said, include what it included and omit what it omitted.
N.J.S.A. 13:19-3 c does not purport to define “facility.” Rather, it makes a list of included property uses. It starts tautologically with the phrase,
“Facility” includes any of the facilities designed or utilized for the following purposes:
There follows a list of 88 different kinds of facilities that are subject to CAFRA, divided into twelve groups. The list is four and one-half pages long in the statute and it would be wasteful to reproduce it here. A reader, however, is immediately struck by two things. The first is the similar character of almost every item on the list. The second is the narrowness of the list in contrast to the breadth of possible statutory application.
The listed uses are almost all heavy industrial uses which present risks of troublesome air and water pollution. The titles of the twelve groupings are revealing. Paraphrased only where necessary, they are: electric power generation; processing of food and food byproducts; incineration wastes; paper production; agri-chemical production; manufacture of inorganic acids and salts; mineral products; chemical processes; storage of petroleum and gas; metallurgical processes; miscellaneous heavy industrial processes, and “public facilities and housing.” The last group includes housing developments, along with sanitary landfills, sewage treatment plants and airport and highway construction.
Almost every land use on the lengthy list is a potential abuser of the ecosystem, wherever located, and especially in an environmentally fragile area. But, right in the middle, for a reason that is not apparent, appear housing developments containing twenty-five or more dwelling units or equivalent. They are the only listed uses, other than highways and airports (which carry their own form of environmental impact), which are not always and everywhere thought to be environmentally troublesome.
*225What has the Legislature omitted from the list? Commercial uses: complexes like Riverside Mall, Woodbridge Mall and Quakerbridge Mall, which involve extraordinary concentrations of people, vehicles and structures, are not subject to CAFRA at all. Office buildings: with local sewage disposal capacity and zoning approval, one could erect Gateway I, the Hughes Justice Complex and New York’s twin towers without CAFRA review. Warehouses: one could erect giant dry merchandise storage facilities. Manufacturing: the imagination suggests a host of possibilities not listed in the statute. Among the more striking are auto assembly plants and steel fabrication yards. Additionally, CAFRA is not concerned with restaurants, amusement parks, stadiums, race tracks and, incidentally, beach clubs.
What is one to make of such a skewed and incomplete list? It is hard to say seriously that the Legislature considered twenty-five apartments or a cabana club to have greater environmental impact than Woodbridge Mall, the twin towers or Giants Stadium. It is equally hard to say how it was that housing developments joined a statutory list of uses dangerous to the littoral unless controlled, when so many environmentally troublesome uses were omitted.1
One thing is plain. The Legislature did not try to list as “facilities” all uses with potential environmental impact. If it had made that attempt, it would make sense for us to read “housing developments” to include defendants’ cabana clubs. If the Legislature inadvertently left a few holes in an otherwise seamless fabric, we might feel called upon to do the necessary mending. But that is not this case and not this statute.
*226A housing development of “25 or more dwelling units or equivalent” is simply not a cabana club. The majority opinion accurately describes defendants’ clubs. People do not live there, either permanently or for short periods. In the summer season, members may spend daylight hours there, as they might at offices, stores, stadiums, assembly plants or restaurants. In such places people also have plumbing, electricity, hot plates and the like. But, no one calls them housing developments. Defendants’ cabana clubs have no heat, air conditioning or insulation. They do not meet BOCA code requirements for dwelling units, and overnight occupancy is prohibited.
Even DEP omitted cabana clubs when it wrote its own definition of housing developments for CAFRA purposes. N.J. A.C. 7:7-2.1(b)4. It treats the subject in seven subparagraphs. They all deal with “housing developments” and “dwelling units,” as ordinary people use those terms, except for subparagraphs v. and vi. In pertinent part, they include:
v. The construction of 25 or more motel or hotel rooms, campsites (for tents and/or recreational vehicles), dwelling units in an institution, mobile home sites, or the construction of hospitals or nursing homes with a capacity of 75 or more beds;
vi. The mooring of 25 or more floating homes in a marina.
Whatever else might be said about the regulation’s definition, it is plainly limited to places where people live, even for a brief time, and are sheltered and housed and which are available to them for sleeping and other activities on a twenty-four hour basis. It does not include recreational clubs visited only during summer sunshine hours.
DEP’s attention seems to have been drawn to defendants’ cabana clubs because they afford individual members the exclusive use of enclosed spaces assigned only to them. Surely, a physically open club, where all members compete daily for access to poolside sun or quiet shade, bathrooms or clothes-changing privacy, is not a “housing development” or a “dwelling.” But exclusivity of use does not make a cabana a dwelling any more than it does an enclosed box at Monmouth Park or a private dining room at a seashore restaurant. DEP also rea*227soned that the cabanas have the same environmental impact as more traditional housing units. That consideration apparently does not convince the Legislature to include vast numbers of common property uses in CAFRA’s regulatory scope.
One could pick away at the subject forever. The simple fact is, however, that seaside cabanas are not housing developments or dwelling units. This court can make them so only by means of verbal acrobatics which the Legislature has not invited us to perform.

 A few of the uses omitted from CAFRA, those on the waterfront or in wetlands, may be subject to regulation under the Wetlands Act, NJ.S.A. 13:9A-1 et seq., and the Waterfront Development Law. N.J.S.A. 12:5-3. DEP does not argue that the statutes dovetail so as to make uses immune from one statute amenable to control under another. Such an argument would not really be valid.